ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 11, 13, 15-17, and 19-24 are allowed because the prior art made of record does not teach a method, system and computer-program-product for verifying a design of an electronic circuit including a register, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-9, 11, 13, 15-17, 19-20, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
            a housing;
one or more antennas configured to receive wireless radio frequency (RF) power;
at least one movable component including, or coupled to, the one or more antennas; and
a spatial controller configured to adjust a position of the at least one movable
component.


            a housing;
a wireless power receiver disposed within the housing and including at least one movable component, the wireless power receiver configured to receive wireless power, and 
convert the wireless power to a medium suitable for storage in one or more battery modules; and
means for adjusting a position of the at least one movable component.

5.         With respect to claim 23-24, the prior art made of record fails to teach the combination of steps recited in claim 23, including the following particular combination of steps as recited in claim 23, as follows:
a housing configured in dimensions that conform to aggregate dimensions of multiple standardized batteries each having standardized battery dimensions;
one or more antennas configured to receive wireless radio frequency (RF);
at least one movable component situated within the housing and including, or coupled to, the one or more antennas; and
means for adjusting a position of the at least one movable component.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851